UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7148



BENJAMIN L. CAMM,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-826-2)


Submitted:   December 17, 2003                 Decided:   July 27, 2004


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin L. Camm, Appellant Pro Se.      Virginia Bidwell Theisen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Benjamin L. Camm, a Virginia inmate, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000).   The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).   The

magistrate judge recommended that relief be denied and advised Camm

that failure to file timely objections to the recommendation would

waive appellate review of an order based upon the recommendation.

Despite this warning, Camm failed to object to the magistrate

judge’s recommendation.

           The failure to file timely objections to a magistrate

judge’s report and recommendation waives the right to appellate

review.   Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003).   Camm

has waived appellate review by failing to file objections after

receiving proper notice.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                               - 2 -